Exhibit 10.1

 

$50,000,000

 

RUDOLPH TECHNOLOGIES, INC.

 

3.75% Convertible Senior Notes Due 2016

 

PURCHASE AGREEMENT

 

July 19, 2011

 

CREDIT SUISSE SECURITIES (USA) LLC (“Credit Suisse”),
  As Representative of the Several Purchasers,
    Eleven Madison Avenue,
      New York, N.Y. 10010-3629

 

Dear Sirs:

 

1.     Introductory.  Rudolph Technologies, Inc., a Delaware corporation (the
“Company”), agrees with the several initial purchasers named in Schedule A
hereto (the “Purchasers”), for whom Credit Suisse is acting as representative,
subject to the terms and conditions stated herein, to issue and sell to the
several Purchasers U.S.$50,000,000 principal amount of its 3.75% Convertible
Senior Notes due 2016 (the “Firm Securities”) and also proposes to grant to the
Purchasers an option, exercisable from time to time by Credit Suisse Securities
(USA) LLC to purchase an aggregate of up to an additional $10,000,000 principal
amount (“Optional Securities”) of its 3.75% Convertible Senior Notes due 2016,
each to be issued under an indenture, dated as of the First Closing Date (the
“Indenture”), between the Company and The Bank of New York Mellon Trust Company,
N.A., as Trustee. The Firm Securities and the Optional Securities which the
Purchasers may elect to purchase pursuant to Section 3 hereof are herein
collectively called the “Offered Securities”. The Offered Securities are
convertible into shares of Common Stock, par value $0.001 per share (the “Common
Stock”), of the Company, subject to certain conditions described in the
Indenture.

 

Concurrently with this Agreement, the Company is entering into a convertible
note hedge transaction and a warrant transaction, each with an affiliate of
Credit Suisse, and each pursuant to a confirmation letter dated the date hereof
(collectively, the “Hedge Transaction Agreements”).

 

The Company hereby agrees with the Purchasers as follows:

 

2.     Representations and Warranties of the Company.  The Company represents
and warrants to, and agrees with, the Purchasers that:

 

(a)   Offering Circulars; Certain Defined Terms.  The Company has prepared or
will prepare a Preliminary Offering Circular and a Final Offering Circular.

 

For purposes of this Agreement:

 

1

--------------------------------------------------------------------------------


 

“Applicable Time” means 5:30 pm (New York City time) on the date of this
Agreement.

 

“Closing Date” has the meaning set forth in Section 3 hereof.

 

“Commission” means the Securities and Exchange Commission.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

“Final Offering Circular” means the final offering circular relating to the
Offered Securities to be offered by the Purchasers that discloses the offering
price and other final terms of the Offered Securities and is dated as of the
date of this Agreement (even if finalized and issued subsequent to the date of
this Agreement).

 

“Free Writing Communication” means a written communication (as such term is
defined in Rule 405) that constitutes an offer to sell or a solicitation of an
offer to buy the Offered Securities and is made by means other than the
Preliminary Offering Circular or the Final Offering Circular.

 

“General Disclosure Package” means the Preliminary Offering Circular together
with any Issuer Free Writing Communication existing at the Applicable Time and
the information in which is intended for general distribution to prospective
investors, as evidenced by its being specified in Schedule B hereto.

 

“Issuer Free Writing Communication” means a Free Writing Communication prepared
by or on behalf of the Company, used or referred to by the Company or containing
a description of the final terms of the Offered Securities or of their offering,
in the form retained in the Company’s records.

 

“Preliminary Offering Circular” means the preliminary offering circular, dated
July 19, 2011, relating to the Offered Securities to be offered by the
Purchasers.

 

“Rules and Regulations” means the rules and regulations of the Commission.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

“Securities Laws” means, collectively, the Sarbanes-Oxley Act of 2002
(“Sarbanes-Oxley”), the Securities Act, the Exchange Act, the Rules and
Regulations, the auditing principles, rules, standards and practices applicable
to auditors of “issuers” (as defined in Sarbanes-Oxley) promulgated or approved
by the Public Company Accounting Oversight Board and, as applicable, the
rules of the NASDAQ Stock Market (“Exchange Rules”).

 

“Supplemental Marketing Material” means any Issuer Free Writing Communication
other than any Issuer Free Writing Communication specified in Schedule B
hereto.  Supplemental Marketing Materials include, but are not limited to, any
Issuer Free Writing Communication listed on Schedule C hereto.

 

“Underlying Shares” shall mean shares of the Common Stock into which the Offered
Securities are convertible.

 

2

--------------------------------------------------------------------------------


 

Unless otherwise specified, a reference to a “rule” is to the indicated
rule under the Securities Act.

 

(b)   Disclosure.  As of the date of this Agreement, the Preliminary Offering
Circular does not, and as of each Closing Date, the Final Offering Circular will
not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.  At the Applicable
Time neither (i) the General Disclosure Package, nor (ii) any individual
Supplemental Marketing Material, when considered together with the General
Disclosure Package, included any untrue statement of a material fact or omitted
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.  The
preceding two sentences do not apply to statements in or omissions from the
Preliminary or Final Offering Circular, the General Disclosure Package or any
Supplemental Marketing Material based upon written information furnished to the
Company by Credit Suisse specifically for use therein, it being understood and
agreed that the only such information is that described as such in
Section 8(b) hereof. Except as disclosed in the General Disclosure Package, on
the date of this Agreement, the Company’s Annual Report on Form 10-K most
recently filed with the Commission (and any amendments thereof) and all
subsequent reports (and any amendments thereof) (collectively, the “Exchange Act
Reports”) which have been filed (but not furnished) by the Company with the
Commission or sent to stockholders pursuant to the Exchange Act do not include
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. Such documents, when they were filed
with the Commission, conformed in all material respects to the requirements of
the Exchange Act and the Rules and Regulations. The preceding sentence does not
apply to statements in or omissions from the Preliminary or Final Offering
Circular based upon written information furnished to the Company by any
Purchaser through Credit Suisse specifically for use therein, it being
understood and agreed that the only such information is that described as such
in Section 8(b) hereof.

 

(c)   Good Standing of the Company.  The Company has been duly incorporated and
is existing and in good standing under the laws of the State of Delaware, with
power and authority (corporate and other) to own its properties and conduct its
business as described in the General Disclosure Package; and the Company is duly
qualified to do business as a foreign corporation in good standing in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification, , except where the failure to so qualify
would not, individually or in the aggregate, result in a material adverse effect
on the condition (financial or otherwise), results of operations, business,
properties or prospects of the Company and its subsidiaries taken as a whole
(“Material Adverse Effect”).

 

(d)   Subsidiaries.  Each subsidiary of the Company has been duly incorporated
and is existing and in good standing under the laws of the jurisdiction of its
incorporation, with power and authority (corporate and other) to own its
properties and conduct its business as described in the General Disclosure
Package; and each subsidiary of the

 

3

--------------------------------------------------------------------------------


 

Company is duly qualified to do business as a foreign corporation in good
standing in all other jurisdictions in which its ownership or lease of property
or the conduct of its business requires such qualification, except where the
failure to so qualify would not, individually or in the aggregate, result in a
Material Adverse Effect; all of the issued and outstanding capital stock of each
subsidiary of the Company has been duly authorized and validly issued and is
fully paid and nonassessable; and the capital stock of each subsidiary owned by
the Company, directly or through subsidiaries, is owned free from liens,
encumbrances and defects; as of and for the end of the Company’s most recently
completed fiscal year, (i) the Company’s and its other subsidiaries’ investments
in and advances to the Non-Significant Subsidiaries (as defined below),
individually or in the aggregate, did not exceed 10 percent of the total assets
of the Company and its subsidiaries on a consolidated basis, (ii) the Company’s
and its other subsidiaries’ proportionate share of the total assets (after
intercompany eliminations) of the Non-Significant Subsidiaries, individually or
in the aggregate, did not exceed 10 percent of the total assets of the Company
and its on a subsidiaries consolidated basis, and (iii) the Company’s and its
other subsidiaries’ equity in the income from continuing operations before
income taxes of the Non-Significant Subsidiaries, individually or in the
aggregate, exclusive of amounts attributable to any noncontrolling interests,
did not exceed 10 percent of such income of the Company and its subsidiaries on
a consolidated basis. As used herein, “Non-Significant Subsidiaries” means
subsidiaries of the Company other than Significant Subsidiaries (as defined
below).

 

(e)   Indenture.  The Indenture has been duly authorized; the Offered Securities
have been duly authorized; and when the Offered Securities are delivered and
paid for pursuant to this Agreement on each Closing Date, the Indenture will
have been duly executed and delivered, such Offered Securities will have been
duly executed, authenticated, issued and delivered, will conform in all material
respects to the information in the General Disclosure Package and will conform
in all material respects to the description of such Offered Securities contained
in the Final Offering Circular and the Indenture, and such Offered Securities
will constitute valid and legally binding obligations of the Company,
enforceable in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles and entitled to the benefits and security provided by the Indenture.

 

(f)    Hedge Transaction Agreements.  Each of the Hedge Transaction Agreements
has been duly authorized and, assuming due authorization, execution and delivery
thereof by the counterparty thereto, when executed and delivered by the Company,
will constitute valid and legally binding obligations of the Company,
enforceable in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles and entitled to the benefits and security provided by the Hedge
Transaction Agreements.

 

(g)   Offered Securities.  When the Offered Securities are delivered and paid
for pursuant to this Agreement on each Closing Date, such Offered Securities
will be convertible into the Underlying Shares of the Company in accordance with
the terms of

 

4

--------------------------------------------------------------------------------


 

the Indenture; the Underlying Shares initially issuable upon conversion of such
Offered Securities have been duly authorized and reserved for issuance upon such
conversion, will conform in all material respects to the information in the
General Disclosure Package  and will conform in all material respects to the
description of such Offered Securities contained in the Final Offering Circular;
the authorized equity capitalization of the Company is as set forth in the
General Disclosure Package; all outstanding shares of capital stock of the
Company are, and when issued upon conversion the Underlying Shares will be
validly issued, fully paid and nonassessable; the stockholders of the Company
have no preemptive rights with respect to the Offered Securities or the
Underlying Shares, and none of the outstanding shares of capital stock of the
Company have been issued in violation of any preemptive or similar rights of any
security holder.

 

(h)   No Finder’s Fee.  Except as disclosed in the General Disclosure Package,
there are no contracts, agreements or understandings between the Company and any
person that would give rise to a valid claim against the Company or any
Purchaser for a brokerage commission, finder’s fee or other like payment related
to the issuance and sale of the Offered Securities.

 

(i)    Absence of Further Requirements.  No consent, approval, authorization, or
order of, or filing or registration with, any person (including any governmental
agency or body or any court) is required for the consummation of the
transactions contemplated by this Agreement, the Indenture and the Hedge
Transaction Agreements in connection with the offering, issuance and sale of the
Offered Securities and Underlying Shares by the Company.

 

(j)    Title to Property.  Except as disclosed in the General Disclosure
Package, the Company and its subsidiaries have good and marketable title to all
real properties and all other properties and assets owned by them, in each case
free from liens, charges, encumbrances and defects that would materially affect
the value thereof or materially interfere with the use made or to be made
thereof by them; and except as disclosed in the General Disclosure Package, the
Company and its subsidiaries hold any leased real or personal property under
valid and enforceable leases with no terms or provisions that would materially
interfere with the use made or to be made thereof by them.

 

(k)   Absence of Defaults and Conflicts Resulting from Transaction.  The
execution, delivery and performance of the Indenture and this Agreement, and the
issuance and sale of the Offered Securities and Underlying Shares and compliance
with the terms and provisions thereof will not result in a breach or violation
of any of the terms and provisions of, or constitute a default or a Debt
Repayment Triggering Event (as defined below) under, or result in the imposition
of any lien, charge or encumbrance upon any property or assets of the Company or
any of its subsidiaries pursuant to, (i) the charter or by-laws of the Company
or any of its subsidiaries, any statute, (ii) any rule, regulation or order of
any governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company or any of its subsidiaries or any of their
properties, or (iii) any agreement or instrument to which the Company or any of
its subsidiaries is a party or by which the Company or any of its subsidiaries
is bound or to which any of the properties of the Company or any of its
subsidiaries is subject, except, in the case of

 

5

--------------------------------------------------------------------------------


 

clauses (ii) and (iii) above, for any such breach, violation or default that
would not, individually or in the aggregate, result in a Material Adverse
Effect; a “Debt Repayment Triggering Event” means any event or condition that
gives, or with the giving of notice or lapse of time would give, the holder of
any note, debenture, or other evidence of indebtedness (or any person acting on
such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Company or any of its
subsidiaries.

 

(l)    Absence of Existing Defaults and Conflicts.  Neither the Company nor any
of its subsidiaries is in violation of its respective charter or by-laws or in
default (or with the giving of notice or lapse of time would be in default)
under any existing obligation agreement, covenant or condition contained in any
indenture, loan agreement, mortgage, lease or other agreement or instrument to
which any of them is a party or by which any of them is bound or to which any of
the properties of any of them is subject, except such defaults that would not,
individually or in the aggregate, result in a Material Adverse Effect.

 

(m)  Authorization of Agreement.  This Agreement has been duly authorized,
executed and delivered by the Company.

 

(n)   Possession of Licenses and Permits.  The Company and its subsidiaries
possess, and are in compliance with the terms of, all adequate certificates,
authorizations, franchises, licenses and permits (“Licenses”) necessary or
material to the conduct of the business now conducted or proposed in the General
Disclosure Package to be conducted by them and have not received any notice of
proceedings relating to the revocation or modification of any Licenses that, if
determined adversely to the Company or any of its subsidiaries, would
individually or in the aggregate have a Material Adverse Effect.

 

(o)   Absence of Labor Dispute.  No labor dispute with the employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company,
is imminent that could have a Material Adverse Effect on the Company.

 

(p)   Possession of Intellectual Property.  The Company and its subsidiaries
own, possess or can acquire on reasonable terms sufficient trademarks, trade
names, patent rights, copyrights, domain names, licenses, approvals, trade
secrets, inventions, technology, know-how and other intellectual property and
similar rights, including registrations and applications for registration
thereof (collectively, “Intellectual Property Rights”) necessary or material to
the conduct of the business now conducted or proposed in the General Disclosure
Package to be conducted by them, and the expected expiration of any such
Intellectual Property Rights would not, individually or in the aggregate, have a
Material Adverse Effect.  Except as disclosed in the General Disclosure Package
(i) there are no rights of third parties to any of the Intellectual Property
Rights owned by the Company or its subsidiaries; (ii) there is no material
infringement, misappropriation breach, default or other violation, or the
occurrence of any event that with notice or the passage of time would constitute
any of the foregoing, by the Company, its subsidiaries or to the Company’s
knowledge, third parties of any of the Intellectual Property Rights of the
Company or its subsidiaries; (iii) there is no pending or threatened

 

6

--------------------------------------------------------------------------------


 

action, suit, proceeding or claim by others challenging the Company’s or any
subsidiary’s rights in or to, or the violation of any of the terms of, any of
their Intellectual Property Rights, and the Company is unaware of any facts
which would form a reasonable basis for any such claim; (iv) there is no pending
or threatened action, suit, proceeding or claim by others challenging the
validity, enforceability or scope of any such Intellectual Property Rights, and
the Company is unaware of any facts which would form a reasonable basis for any
such claim; (v) there is no pending or threatened action, suit, proceeding or
claim by others that the Company or any subsidiary infringes, misappropriates or
otherwise violates or conflicts with any Intellectual Property Rights or other
proprietary rights of others and the Company is unaware of any other fact which
would form a reasonable basis for any such claim; and (vi) none of the
Intellectual Property Rights used by the Company or its subsidiaries in their
businesses has been obtained or is being used by the Company or its subsidiaries
in violation of any contractual obligation binding on the Company, any of its
subsidiaries in violation of the rights of any persons, except in each case
covered by clauses (i) — (vi) such as would not, if determined adversely to the
Company or any of its subsidiaries, individually or in the aggregate, have a
Material Adverse Effect.

 

(q)   Environmental Laws.  Except as disclosed in the General Disclosure
Package, (a)(i) neither the Company nor any of its subsidiaries is in violation
of, or has any liability under, any federal, state, local or non-U.S. statute,
law, rule, regulation, ordinance, code, other requirement or rule of law
(including common law), or decision or order of any domestic or foreign
governmental agency, governmental body or court, relating to pollution, to the
use, handling, transportation, treatment, storage, discharge, disposal or
release of Hazardous Substances, to the protection or restoration of the
environment or natural resources (including biota), to health and safety
including as such relates to exposure to Hazardous Substances, and to natural
resource damages (collectively, “Environmental Laws”), (ii) neither the Company
nor any of its subsidiaries owns, occupies, operates or uses any real property
contaminated with Hazardous Substances, (iii) neither the Company nor any of its
subsidiaries is conducting or funding any investigation, remediation, remedial
action or monitoring of actual or suspected Hazardous Substances in the
environment, (iv) neither the Company nor any of its subsidiaries is liable or
allegedly liable for any release or threatened release of Hazardous Substances,
including at any off-site treatment, storage or disposal site, (v) neither the
Company nor any of its subsidiaries is subject to any claim by any governmental
agency or governmental body or person relating to Environmental Laws or
Hazardous Substances, and (vi) the Company and its subsidiaries have received
and are in compliance with all, and have no liability under any, permits,
licenses, authorizations, identification numbers or other approvals required
under applicable Environmental Laws to conduct their respective businesses,
except in each case covered by clauses (i) — (vi) such as would not individually
or in the aggregate have a Material Adverse Effect; (b) to the knowledge of the
Company there are no facts or circumstances that would reasonably be expected to
result in a violation of, liability under, or claim pursuant to any
Environmental Law that would have a Material Adverse Effect; and (c) to the
knowledge of the Company there are no requirements proposed for adoption or
implementation under any Environmental Law that would reasonably be expected to
have a Material Adverse Effect.  For purposes of this subsection “Hazardous
Substances” means (A)

 

7

--------------------------------------------------------------------------------


 

petroleum and petroleum products, by-products or breakdown products, radioactive
materials, asbestos-containing materials, polychlorinated biphenyls and mold,
and (B) any other chemical, material or substance defined or regulated as toxic
or hazardous or as a pollutant, contaminant or waste under Environmental Laws.

 

(r)    Accurate Disclosure.  The statements in the General Disclosure Package
and the Final Offering Circular under the headings “Certain United States
Federal Income Tax Considerations,” “Description of Notes,” “Description of
Convertible Note Hedge and Warrant Transactions,” “Description of Capital
Stock,” “Plan of Distribution” and “Risk Factors” insofar as such statements
summarize legal matters, agreements, documents or proceedings discussed therein,
are accurate and fair summaries of such legal matters, agreements, documents or
proceedings.

 

(s)   Tax Disclosure.  Subject to the qualifications and assumptions set forth
therein, although the discussion set forth in the Preliminary Offering Circular
and Final Offering Circular under the heading “Certain Material United States
Federal Income Tax Considerations” does not purport to discuss all possible
United States federal income tax consequences of the purchase, ownership,
conversion and disposition of the Offered Securities to U.S. and non-U.S.
holders of the Offered Securities, such discussion constitutes, in all material
respects, a fair and accurate summary of the material U.S. federal income tax
consequences of the purchase, ownership, conversion and disposition of the
Offered Securities under current U.S. federal income tax law to U.S. and
non-U.S. holders of the Offered Securities.

 

(t)    Absence of Manipulation.  Neither the Company nor any of its affiliates
has, either alone or with one or more other persons, bid for or purchased for
any account in which it or any of its affiliates had a beneficial interest any
Offered Securities or attempted to induce any person to purchase any Offered
Securities.

 

(u)   Statistical and Market-Related Data.  Any third-party statistical and
market-related data included in the Preliminary Offering Circular, the Final
Offering Circular, or any Issuer Free Writing Communication are based on or
derived from sources that the Company believes to be reliable and accurate.

 

(v)   Internal Controls and Compliance with the Sarbanes-Oxley Act.  Except as
set forth in the General Disclosure Package, the Company, its subsidiaries and
the Company’s Board of Directors (the “Board”) are in compliance with
Sarbanes-Oxley and all applicable Exchange Act Rules.  The Company maintains a
system of internal controls, including, but not limited to, disclosure controls
and procedures, internal controls over accounting matters and financial
reporting, an internal audit function, and legal and regulatory compliance
controls (collectively, “Internal Controls”), that comply in all material
respects with the Securities Laws and are sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with U.S. Generally
Accepted Accounting Principles and to maintain accountability for assets,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded

 

8

--------------------------------------------------------------------------------


 

accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.  The
Internal Controls are, or, upon consummation of the offering of the Offered
Securities will be, overseen by the Audit Committee (the “Audit Committee”) of
the Board in accordance with Exchange Rules.  The Company has not publicly
disclosed or reported to the Audit Committee or the Board, and within the next
90 days the Company does not reasonably expect to publicly disclose or report to
the Audit Committee or the Board, a significant deficiency (except any that has
been remediated), material weakness, change in Internal Controls or fraud
involving management or other employees who have a significant role in Internal
Controls (each, an “Internal Control Event”), any violation of, or failure to
comply with, the Securities Laws, or any matter which, if determined adversely,
would have a Material Adverse Effect.

 

(w)  Litigation.  Except as disclosed in the General Disclosure Package, there
are no pending actions, suits or proceedings (including any inquiries or
investigations by any court or governmental agency or body, domestic or foreign)
against or affecting the Company, any of its subsidiaries or any of their
respective properties that, if determined adversely to the Company or any of its
subsidiaries, would individually or in the aggregate have a Material Adverse
Effect, or would materially and adversely affect the ability of the Company to
perform its obligations under the Indenture or this Agreement, or which are
otherwise material in the context of the sale of the Offered Securities; and no
such actions, suits or proceedings (including any inquiries or investigations by
any court or governmental agency or body, domestic or foreign) are threatened
or, to the Company’s knowledge, contemplated.

 

(x)    Financial Statements.  The financial statements included in the General
Disclosure Package present fairly the financial position of the Company and its
consolidated subsidiaries as of the dates shown and their results of operations
and cash flows for the periods shown, and such financial statements have been
prepared in conformity with the generally accepted accounting principles in the
United States applied on a consistent basis.

 

(y)   No Material Adverse Change in Business.  Except as disclosed in the
General Disclosure Package, since the end of the period covered by the latest
audited financial statements included in the General Disclosure Package
(i) there has been no change, nor any development or event involving a
prospective change, in the condition (financial or otherwise), results of
operations, business, properties or prospects of the Company and its
subsidiaries, taken as a whole, that is material and adverse; (ii) except as
disclosed in or contemplated by the General Disclosure Package, there has been
no dividend or distribution of any kind declared, paid or made by the Company on
any class of its capital stock and (iii) except as disclosed in or contemplated
by the General Disclosure Package, there has been no material adverse change in
the capital stock, short-term indebtedness, long-term indebtedness, net current
assets or net assets of the Company and its subsidiaries.

 

(z)    Investment Company Act.  The Company is not an open-end investment
company, unit investment trust or face-amount certificate company that is or is
required

 

9

--------------------------------------------------------------------------------


 

to be registered under Section 8 of the United States Investment Company Act of
1940 (the “Investment Company Act”); and the Company is not and, after giving
effect to the offering and sale of the Offered Securities and the application of
the proceeds thereof as described in the General Disclosure Package, will not be
an “investment company” as defined in the Investment Company Act.

 

(aa) Ratings.  No “nationally recognized statistical rating organization” as
such term is defined for purposes of Rule 436(g)(2) under the Securities Act
(i) has imposed (or has informed the Company that it is considering imposing)
any condition (financial or otherwise) on the Company’s retaining any rating
assigned to the Company or any securities of the Company or (ii) has indicated
to the Company that it is considering any of the actions described in
Section 7(b)(ii) hereof.

 

(bb) Class of Securities Not Listed.  No securities of the same class (within
the meaning of Rule 144A(d)(3)) as the Offered Securities are listed on any
national securities exchange registered under Section 6 of the Exchange Act or
quoted in a U.S. automated inter-dealer quotation system.

 

(cc) No Registration.  The offer and sale of the Offered Securities and the
Underlying Shares in the manner contemplated by this Agreement will be exempt
from the registration requirements of the Securities Act by reason of
Section 4(2) thereof; and it is not necessary to qualify an indenture in respect
of the Offered Securities under the United States Trust Indenture Act of 1939,
as amended (the “Trust Indenture Act”).

 

(dd) No General Solicitation; No Directed Selling Efforts.  Neither the Company,
nor any of its affiliates (as such term is defined in Rule 501(b) of Regulation
D under the Securities Act (each, an “Affiliate”), nor any person acting on its
or their behalf, other than the Purchasers and their Affiliates, as to whom the
Company makes no representation, has engaged or will engage, in connection with
the offering of the Offered Securities, in any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D under the
Securities Act or in any manner involving a public offering within the meaning
of Section 4(2) of the Securities Act.

 

(ee) No Integration.  Neither the Company, nor any of its Affiliates, nor any
person acting on its or their behalf, other than the Purchasers and their
Affiliates, as to whom the Company makes no representation, has, directly or
indirectly, solicited any offer to buy, sold or offered to sell or otherwise
negotiated in respect of, or will solicit any offer to buy or offer to sell or
otherwise negotiate in respect of, any security (as defined in the Securities
Act (that is or would be integrated with the sale of the Offered Securities in a
manner that would require the Offered Securities to be registered under the
Securities Act or would require shareholder approval under applicable stock
exchange rules (unless such approval has been obtained in advance of such
integrated transaction).

 

(ff)   Reporting Status.  The Company is currently subject to Section 13 or
15(d) of the Exchange Act.

 

10

--------------------------------------------------------------------------------


 

(gg) Tax.  The Company and its subsidiaries have filed all federal, state, local
and non-U.S. tax returns that are required to be filed or have requested
extensions thereof (except in any case in which the failure so to file would not
have a Material Adverse Effect); and, except as set forth in the General
Disclosure Package, the Company and its subsidiaries have paid all taxes
(including any assessments, fines or penalties) required to be paid by them,
except for any such taxes, assessments, fines or penalties currently being
contested in good faith or as would not, individually or in the aggregate, have
a Material Adverse Effect.

 

(hh) Insurance.  The Company and its subsidiaries are insured by insurers with
appropriately rated claims paying abilities against such losses and risks and in
such amounts as are prudent and customary for the businesses in which they are
engaged; all policies of insurance insuring the Company or any of its
subsidiaries or their respective businesses, assets, employees, officers and
directors are in full force and effect; the Company and its subsidiaries are in
compliance in all material respects with the terms of such policies and
instruments; and there are no claims by the Company or any of its subsidiaries
under any such policy or instrument as to which any insurance company is denying
liability or defending under a reservation of rights clause; neither the Company
nor any such subsidiary has been refused any insurance coverage sought or
applied for; and neither the Company nor any such subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect, except as set forth in or contemplated in the General
Disclosure Package.

 

(ii)   No Restrictions on Subsidiaries.  No “significant subsidiary” (as such
term is defined in Regulation S-X) (each, a “Significant Subsidiary,”
collectively, the “Significant Subsidiaries”) of the Company is currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or is subject, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock, from
repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s properties or assets to
the Company or any other subsidiary of the Company, except as set forth in the
General Disclosure Package and except as would not result in a Material Adverse
Effect.

 

(jj)   No Violation of Laws.  Neither the Company, nor its subsidiaries,
affiliates or any of their respective officers, directors, supervisors,
managers, agents, or employees, has violated, or will violate as a result of the
Company’s participation in the offering, and the company has instituted and
maintains policies and procedures designed to ensure continued compliance with,
each of the following laws: (i) anti-bribery laws, including but not limited to,
any applicable law, rule, or regulation of any locality, including but not
limited to any law, rule, or regulation promulgated to implement the OECD
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions, signed December 17, 1997, including the U.S. Foreign
Corrupt Practices Act of 1977 or any other law, rule or regulation of similar
purpose and scope, (ii) anti-money laundering laws, including but not limited
to, applicable federal, state, international, foreign or other laws, regulations
or government guidance regarding anti-money laundering, including,

 

11

--------------------------------------------------------------------------------


 

without limitation, Title 18 U.S. Code section 1956 and 1957, the Patriot Act,
the Bank Secrecy Act, and international anti-money laundering principals or
procedures by an intergovernmental group or organization, such as the Financial
Action Task Force on Money Laundering, of which the United States is a member
and with which designation the United States representative to the group or
organization continues to concur, all as amended, and any executive order,
directive, or regulation pursuant to the authority of any of the foregoing, or
any orders or licenses issued thereunder and (iii) laws and regulations imposing
U.S. economic sanctions measures, and any executive order, directive, or
regulation pursuant to the authority of any of the foregoing, including the
regulations of the United States Treasury Department set forth under 31 CFR,
Subtitle B, Chapter V, as amended, or any orders or licenses issued thereunder.

 

(kk) Compliance with ERISA.  (i) Each employee benefit plan, within the meaning
of Section 3(3) ofthe Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), for which the Company or any member of its “Controlled Group”
(defined as any trade or business which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each, a “Plan”) has
been maintained in material compliance with its terms and the requirements of
any applicable statutes, orders, rules and regulations, including but not
limited to ERISA and the Code; (ii) no prohibited transaction, within the
meaning of Section 406 of ERISA or Section 4975 of the Code, has occurred with
respect to any Plan excluding transactions effected pursuant to a statutory or
administrative exemption and excluding transactions that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; (iii) for each Plan that is subject to the funding rules of Section 412
of the Code or Section 302 of ERISA, no “accumulated funding deficiency” as
defined in Section 412 of the Code, whether or not waived, has occurred or is
reasonably expected to occur; (iv) the fair market value of the assets of each
Plan exceeds the present value of all benefits accrued under such Plan
(determined based on those assumptions used to fund such Plan) except to the
extent that any such accumulated funding deficiency could not reasonably be
expected to result in a Material Adverse Effect (v) no “reportable event”
(within the meaning of Section 4043(c) of ERISA) has occurred or is reasonably
expected to occur that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect; and (vi) neither the Company
nor any member of the Controlled Group has incurred, nor reasonably expects to
incur, any material liability under Title IV of ERISA (other than contributions
to the Plan or premiums to the PBGC, in the ordinary course and without default)
in respect of a Plan (including a “multiemployer plan”, within the meaning of
Section 4001(a)(3) of ERISA).

 

3.     Purchase, Sale and Delivery of Offered Securities.  On the basis of the
representations, warranties and agreements and subject to the terms and
conditions set forth herein, the Company agrees to sell to the Purchasers, and
each of the Purchasers agrees, severally and not jointly, to purchase from the
Company, at a purchase price of 97% of the principal amount thereof plus accrued
interest from July 25, 2011 to the First Closing Date (as hereinafter defined),
the respective principal amounts of Firm Securities set forth opposite the names
of the several Purchasers in Schedule A hereto.

 

12

--------------------------------------------------------------------------------


 

The Company will deliver against payment of the purchase price the Firm Offered
Securities to be purchased by each Purchaser hereunder and to be offered and
sold by each Purchaser in the form of one or more permanent global notes in
definitive form without interest coupons (the “Firm Restricted Global
Securities”) deposited with the Trustee as custodian for DTC and registered in
the name of Cede & Co., as nominee for DTC. The Restricted Global Securities
shall include the legend regarding restrictions on transfer set forth under
“Transfer Restrictions” in the Final Offering Circular. Interests in any Firm
Restricted Global Securities will be held only in book-entry form through DTC,
except in the limited circumstances described in the Final Offering Circular.

 

Payment for the Firm Securities shall be made by the Purchasers in federal (same
day) funds by wire transfer to an account at a bank acceptable to Credit Suisse
drawn to the order of the Company at the office of Skadden, Arps, Slate,
Meagher & Flom LLP at 10:00 A.M., (New York time), on July 25, 2011, or at such
other time not later than seven full business days thereafter as Credit Suisse
and the Company determine, such time being herein referred to as the “First
Closing Date”, against delivery to the Trustee as custodian for DTC of the Firm
Restricted Global Securities representing all of the Firm Securities. The Firm
Restricted Global Securities will be made available for checking at the above
office of Skadden, Arps, Slate, Meagher & Flom LLP at least 24 hours prior to
the First Closing Date.

 

In addition, upon written notice from Credit Suisse given to the Company from
time to time not more than 30 days subsequent to the date of this Agreement, the
Purchasers may purchase all or less than all of the Optional Securities at the
purchase price per principal amount of Offered Securities (including any accrued
interest thereon to the related Optional Closing Date) to be paid for the Firm
Securities. The Company agrees to sell to the Purchasers the principal amount of
Optional Securities specified in such notice and the Purchasers agree, severally
and not jointly, to purchase such Optional Securities. Such Optional Securities
shall be purchased from the Company for the account of each Purchaser in the
same proportion as the principal amount of Firm Securities set forth opposite
such Purchaser’s name in Schedule A hereto bears to the total principal amount
of Firm Securities (subject to adjustment by Credit Suisse to eliminate
fractions).  No Optional Securities shall be sold or delivered unless the Firm
Securities previously have been, or simultaneously are, sold and delivered. The
right to purchase the Optional Securities or any portion thereof may be
exercised from time to time and to the extent not previously exercised may be
surrendered and terminated at any time upon notice by Credit Suisse to the
Company.

 

Each time for the delivery of and payment for the Optional Securities, being
herein referred to as the “Optional Closing Date”, which may be the First
Closing Date (the First Closing Date and each Optional Closing Date, if any,
being sometimes referred to as a “Closing Date”), shall be determined by Credit
Suisse on behalf of the several Purchasers but shall not be later than seven
full business days after written notice of election to purchase Optional
Securities is given. Payment for the Optional Securities being purchased on each
Optional Closing Date and to be offered and sold by each Purchaser shall be made
by each Purchaser in federal (same day) funds by wire transfer to an account at
a bank acceptable to Credit Suisse drawn to the order of the Company at the
office of Skadden, Arps, Slate, Meagher & Flom LLP, against delivery to the
Trustee in the form of one or more permanent global notes in definitive form
without interest

 

13

--------------------------------------------------------------------------------


 

coupons (the “Optional Restricted Global Securities”) representing all of the
Optional Securities being purchased on such Optional Closing Date.

 

4.     Representations by Purchasers; Resale by Purchasers.  (a)   Each
Purchaser severally represents and warrants to the Company that it is a
qualified institutional buyer within the meaning of Rule 144A under the
Securities Act (a “QIB”);

 

(b)   Each Purchaser severally acknowledges that the Offered Securities have not
been registered under the Securities Act. Each Purchaser severally represents
and agrees that it has offered and sold the Offered Securities, and will offer
and sell the Offered Securities (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
and the latest Closing Date, only in accordance with Rule 144A under the
Securities Act. Accordingly, neither such Purchaser nor its Affiliates, nor any
persons acting on its or their behalf, have engaged or will engage in any
directed selling efforts with respect to the Offered Securities.

 

(c)   Each Purchaser severally agrees that it and each of its Affiliates has not
entered and will not enter into any contractual arrangement with respect to the
distribution of the Offered Securities except for any such arrangements with the
other Purchasers or Affiliates of the other Purchasers or with the prior written
consent of the Company.

 

(d)   Each Purchaser severally agrees that it and each of its Affiliates will
not offer or sell the Offered Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c),
including, but not limited to (i) any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio, or (ii) any seminar or meeting whose attendees have
been invited by any general solicitation or general advertising. Each Purchaser
severally agrees, with respect to resales made in reliance on Rule 144A of any
of the Offered Securities, to deliver either with the confirmation of such
resale or otherwise prior to settlement of such resale a notice to the effect
that the resale of such Offered Securities has been made in reliance upon the
exemption from the registration requirements of the Securities Act provided by
Rule 144A.

 

5.     Certain Agreements of the Company.  The Company agrees with the
Purchasers that:

 

(a)   Amendments and Supplements to Offering Circulars.  The Company will
promptly advise the Representatives of any proposal to amend or supplement the
Preliminary or Final Offering Circular and will not effect such amendment or
supplementation without the Representatives’ consent. If, at any time prior to
the completion of the resale of the Offered Securities by the Purchasers, there
occurs an event or development as a result of which any document included in the
Preliminary or Final Offering Circular, the General Disclosure Package or any
Supplemental Marketing Material, if republished immediately following such event
or development, included or would include an untrue statement of a material fact
or omitted or would omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, the Company promptly will

 

14

--------------------------------------------------------------------------------


 

notify Credit Suisse of such event and promptly will prepare and furnish, at its
own expense, to the Purchasers and the dealers and to any other dealers at the
request of the Representatives, an amendment or supplement which will correct
such statement or omission. Neither Credit Suisse’s consent to, nor the
Purchasers’ delivery to offerees or investors of, any such amendment or
supplement shall constitute a waiver of any of the conditions set forth in
Section 7.

 

(b)   Furnishing of Offering Circulars.  The Company will furnish to the
Representatives copies of the Preliminary Offering Circular, each other document
comprising any part of the General Disclosure Package, the Final Offering
Circular, all amendments and supplements to such documents and each item of
Supplemental Marketing Material, in each case as soon as available and in such
quantities as the Representatives request. At any time when the Company is not
subject to Section 13 or 15(d) of the Exchange Act, the Company will promptly
furnish or cause to be furnished to the Representatives and, upon request of
holders and prospective purchasers of the Offered Securities, to such holders
and purchasers, copies of the information required to be delivered to holders
and prospective purchasers of the Offered Securities pursuant to
Rule 144A(d)(4) under the Securities Act (or any successor provision thereto) in
order to permit compliance with Rule 144A under the Securities Act in connection
with resales by such holders of the Offered Securities.  The Company will pay
the expenses of printing and distributing to the Purchasers all such documents.

 

(c)   Blue Sky Qualifications.  The Company will arrange for the qualification
of the Offered Securities for sale and the determination of their eligibility
for investment under the laws of such jurisdictions in the United States and
Canada as the Representatives designate and will continue such qualifications in
effect so long as required for the resale of the Offered Securities by the
Purchasers, provided that the Company will not be required to qualify as a
foreign corporation or to file a general consent to service of process in any
such state.

 

(d)   Reporting Requirements.  For so long as the Offered Securities remain
outstanding, the Company will furnish to the Credit Suisse and, upon request, to
each of the other Purchasers, as soon as practicable after the end of each
fiscal year, a copy of its annual report to stockholders for such year; and the
Company will furnish to the Credit Suisse and, upon request, to each of the
other Purchasers (i) as soon as available, a copy of each report and any
definitive proxy statement of the Company filed with the Commission under the
Exchange Act or mailed to stockholders, and (ii) from time to time, such other
information concerning the Company as the Credit Suisse may reasonably request. 
However, so long as the Company is subject to the reporting requirements of
either Section 13 or Section 15(d) of the Exchange Act and is timely filing
reports with the Commission on its Electronic Data Gathering, Analysis and
Retrieval system (“EDGAR”), it is not required to furnish such reports or
statements to the Purchasers.

 

(e)   Transfer Restrictions.  During the period of one year after the later of
the First Closing Date and the last Optional Closing Date, the Company will,
upon request, furnish

 

15

--------------------------------------------------------------------------------


 

to Credit Suisse and any holder of Offered Securities a copy of the restrictions
on transfer applicable to the Offered Securities.

 

(f)    No Resales by Affiliates.  During the period of one year after the later
of the First Closing Date and the last Optional Closing Date, the Company will
not, and will not permit any of its affiliates (as defined in Rule 144 under the
Securities Act) to, resell any of the Offered Securities that have been
reacquired by any of them.

 

(g)   Investment Company.  During the period of two years after the later of the
First Closing Date and the last Optional Closing Date, the Company will not be
or become, an open-end investment company, unit investment trust or face-amount
certificate company that is or is required to be registered under Section 8 of
the Investment Company Act.

 

(h)   Payment of Expenses.  The Company will pay all expenses incidental to the
performance of its obligations under this Agreement, the Indenture, including
but not limited to (i) the fees and expenses of the Trustee and its professional
advisers; (ii) all expenses in connection with the execution, issue,
authentication, packaging and initial delivery of the Offered Securities, the
preparation and printing of this Agreement, the Offered Securities, the
Indenture, the Preliminary Offering Circular, any other documents comprising any
part of the General Disclosure Package, the Final Offering Circular, all
amendments and supplements thereto, each item of Supplemental Marketing Material
and any other document relating to the issuance, offer, sale and delivery of the
Offered Securities; (iii) the cost of any advertising approved by the Company in
connection with the issue of the Offered Securities; (iv) any expenses
(including fees and disbursements of counsel to the Purchasers) incurred in
connection with qualification of the Offered Securities for sale under the laws
of such jurisdictions in the United States and Canada as the Representatives
designate and the preparation and printing of memoranda relating thereto (v) any
fees charged by investment rating agencies for the rating of the Securities, and
(vi) expenses incurred in distributing the Preliminary Offering Circular, any
other documents comprising any part of the General Disclosure Package, the Final
Offering Circular (including any amendments and supplements thereto) and any
Supplemental Marketing Material to the Purchasers. The Company will also pay or
reimburse the Purchasers (to the extent incurred by them) for costs and expenses
of the Purchasers and the Company’s officers and employees and any other
expenses of the Purchasers and the Company relating to investor presentations on
any “road show” in connection with the offering and sale of the Offered
Securities including, without limitation, any travel expenses of the Company’s
officers and employees and any other expenses of the Company including the
chartering of airplanes, it being understood that the Purchasers will pay all of
their own costs and expenses, including fees and disbursements by their counsel,
except as otherwise provided herein.

 

(i)    Use of Proceeds.  The Company will use the net proceeds received in
connection with this offering in the manner described in the “Use of Proceeds”
section of the General Disclosure Package and, except as disclosed in the Final
Offering Circular, the Company does not intend to use any of the proceeds from
the sale of the Offered Securities hereunder to repay any outstanding debt owed
to any affiliate of any Purchaser.

 

16

--------------------------------------------------------------------------------


 

(j)    Absence of Manipulation.  In connection with the offering, until Credit
Suisse shall have notified the Company and the other Purchasers of the
completion of the resale of the Offered Securities, neither the Company nor any
of its affiliates will, either alone or with one or more other persons, bid for
or purchase for any account in which it or any of its affiliates has a
beneficial interest any Offered Securities or attempt to induce any person to
purchase any Offered Securities; and neither it nor any of its affiliates will
make bids or purchases for the purpose of creating actual, or apparent, active
trading in, or of raising the price of, the Offered Securities.

 

(k)   Restriction on Sale of Securities.  For a period of ninety (90) days after
the date hereof, the Company will not, directly or indirectly, take any of the
following actions with respect to any United States dollar-denominated debt
securities issued or guaranteed by the Company and having a maturity of more
than one year from the date of issue or any securities convertible into or
exchangeable or exercisable for any of its Securities or Underlying Shares
(“Lock-Up Securities”):  (i) offer, sell, issue, contract to sell, pledge or
otherwise dispose of Lock-Up Securities, (ii) offer, sell, issue, contract to
sell, contract to purchase or grant any option, right or warrant to purchase
Lock-Up Securities, (iii) enter into any swap, hedge or any other agreement that
transfers, in whole or in part, the economic consequences of ownership of
Lock-Up Securities, other than those contemplated by the Hedge Transaction
Agreements, (iv) establish or increase a put equivalent position or liquidate or
decrease a call equivalent position in Lock-Up Securities within the meaning of
Section 16 of the Exchange Act or (v) file with the Commission a registration
statement under the Securities Act relating to Lock-Up Securities or publicly
disclose the intention to take any such action, without the prior written
consent of Credit Suisse, except issuances of Lock-Up Securities pursuant to the
conversion or exchange of convertible or exchangeable securities or the exercise
of warrants or options, in each case outstanding on the date hereof, grants of
employee stock options pursuant to the terms of a plan in effect on the date
hereof, issuances of Lock-Up Securities pursuant to the exercise of such options
or issuances of Lock-Up Securities pursuant to the Company’s dividend
reinvestment plan. The Company will not at any time directly or indirectly, take
any action referred to in clauses (i) through (v) above with respect to any
securities under circumstances where such offer, sale, pledge, contract or
disposition would cause the exemption afforded by Section 4(2) of the Securities
Act to cease to be applicable to the offer and sale of the Offered Securities.

 

(l)    Clear Market.  For a period of ninety (90) days after the date hereof,
the Company will not, without the prior written consent of Credit Suisse,
directly or indirectly, (i) issue, offer, pledge, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant for the sale of, or lend or otherwise dispose
of or transfer any shares of Common Stock or any securities convertible into or
exchangeable or exercisable for or repayable with Common Stock, or file with the
Commission a registration statement under the Securities Act relating to, any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock, or publicly disclose the intention to make any
offer, sale, pledge, disposition or filing, or (ii) enter into any swap or any
other agreement or any transaction that transfers, in whole or in part, directly
or indirectly, the economic consequence of ownership of Common Stock or any
securities convertible into

 

17

--------------------------------------------------------------------------------


 

or exchangeable for or repayable with Common Stock, whether any swap or
transaction is to be settled by delivery of Common Stock or other securities, in
cash or otherwise, other than (A) the Offered Securities to be sold hereunder,
or the shares of Common Stock issuable upon conversion of the Offered
Securities, (B) any transactions in the securities of the Company taken pursuant
to the convertible note hedge and the warrant transactions described in the
Final Offering Circular, (C) the issuance of shares of Common Stock issued by
the Company upon the exercise or conversion of any security of the Company, in
each case outstanding on the date hereof, (D) the issuance of shares of Common
Stock or options to purchase shares of Common Stock granted pursuant to employee
benefit plans or director compensation plans of the Company, in any case whether
now existing or hereafter assumed, adopted or authorized, (E) the issuance of
shares of Series A Junior Participating Preferred Stock of the Company, or of
the shares of Common Stock issuable upon conversion thereof, in each case
pursuant to the Company’s Rights Agreement, dated as of June 27, 2005,
(F) grants and issuances by the Company of equity securities and/or options or
other rights in respect thereof pursuant to stock-based compensation or
incentive plans of the Company, and (G) sales or issuances of equity securities
of the Company in connection with any employee stock purchase plan.
Notwithstanding the foregoing, if (1) during the last seventeen (17) days of the
90-day restricted period, the Company issues an earnings release or material
news or a material event relating to the Company occurs; or (2) prior to the
expiration of the 90-day restricted period, the Company announces that it will
release earnings results during the 16-day period beginning on the last day of
the 90-day period, the restrictions imposed by this Agreement shall continue to
apply until the expiration of the 18-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event.

 

6.     Free Writing Communications.  (a) Issuer Free Writing Communications. 
The Company represents and agrees that, unless it obtains the prior consent of
Credit Suisse, and each Purchaser represents and agrees that, unless it obtains
the prior consent of the Company and Credit Suisse, it has not made and will not
make any offer relating to the Offered Securities that would constitute an
Issuer Free Writing Communication.

 

(b)           Term Sheets.  The Company consents to the use by any Purchaser of
a Free Writing Communication that (i) contains only (A) information describing
the preliminary terms of the Offered Securities or their offering or (B)
information that describes the final terms of the Offered Securities or their
offering and that is included in or is subsequently included in the Final
Offering Circular or (ii) does not contain any material information about the
Company or its securities that was provided by or on behalf of the Company, it
being understood and agreed that the Company shall not be responsible to any
Purchaser for liability arising from any inaccuracy in such Free Writing
Communications referred to in clause (i) or (ii) as compared with the
information in the Preliminary Offering Circular, any other documents comprising
any part of the General Disclosure Package or the Final Offering Circular.

 

7.     Conditions of the Obligations of the Purchasers.  The obligations of the
Purchasers to purchase and pay for the Firm Securities on the First Closing Date
and for the Optional Securities on each Optional Closing Date will be subject to
the accuracy of the representations

 

18

--------------------------------------------------------------------------------


 

and warranties of the Company herein (as though made on the Closing Date), to
the accuracy of the statements of officers of the Company made pursuant to the
provisions hereof, to the performance by the Company of its obligations
hereunder and to the following additional conditions precedent:

 

(a)   Accountants’ Comfort Letter.  The Purchasers shall have received letters,
dated, respectively, the date hereof and the First Closing Date, of Ernst &
Young LLP confirming that they are a registered public accounting firm and
independent public accountants within the meaning of the Securities Laws and
substantially in the form of Schedule D hereto (except that, in any letter dated
a Closing Date, the specified date referred to in Schedule D hereto shall be a
date no more than three days prior to such Closing Date).

 

(b)   No Material Adverse Change.  Subsequent to the execution and delivery of
this Agreement, there shall not have occurred (i) any change, or any development
or event involving a prospective change, in the condition (financial or
otherwise), results of operations, business, properties or prospects of the
Company and its subsidiaries taken as a whole which, in the judgment of Credit
Suisse, is material and adverse and makes it impractical or inadvisable to
market the Offered Securities; (ii) any downgrading in the rating of any debt
securities of the Company by any “nationally recognized statistical rating
organization” (as defined for purposes of Rule 436(g) under the Securities Act),
or any public announcement that any such organization has under surveillance or
review its rating of any debt securities of the Company (other than an
announcement with positive implications of a possible upgrading, and no
implication of a possible downgrading, of such rating); (iii) any change in
either U.S. or international financial, political or economic conditions or
currency exchange rates or exchange controls the effect of which is such as to
make it, in the judgment of Credit Suisse, impractical to market or to enforce
contracts for the sale of the Offered Securities, whether in the primary market
or in respect of dealings in the secondary market, (iv) any suspension or
material limitation of trading in securities generally on the NASDAQ Stock
Exchange, or any setting of minimum or maximum prices for trading on such
exchange; (v) or any suspension of trading of any securities of the Company on
any exchange or in the over-the-counter market; (vi) any banking moratorium
declared by any U.S. federal or New York authorities; (vii) any major disruption
of settlements of securities, payment, or clearance services in the United
States or any other country where such securities are listed or (viii) any
attack on, outbreak or escalation of hostilities or act of terrorism involving
the United States, any declaration of war by Congress or any other national or
international calamity or emergency if, in the judgment of Credit Suisse, the
effect of any such attack, outbreak, escalation, act, declaration, calamity or
emergency is such as to make it in the judgment of Credit Suisse impractical or
inadvisable to market the Offered Securities or to enforce contracts for the
sale of the Offered Securities.

 

(c)   Opinions of Counsel for Company and Company General Counsel.  The
Purchasers shall have received (1) an opinion, dated such Closing Date, of Day
Pitney LLP, counsel for the Company, that:

 

19

--------------------------------------------------------------------------------


 

(i)            Good Standing of the Company.  The Company has been duly
incorporated and is existing and in good standing under the laws of the State of
Delaware, with corporate power and authority to own its properties and conduct
its business as described in the General Disclosure Package and the Company’s
Annual Report on Form 10-K/A for the year ended December 31, 2010, filed with
the Commission on June 24, 2011; and the Company is duly qualified to do
business as a foreign corporation in good standing in all other jurisdictions in
which its ownership or lease of property or the conduct of its business requires
such qualification, except where the failure to so qualify would not,
individually or in the aggregate, result in a Material Adverse Effect;

 

(ii)           Indenture.  The Indenture has been duly authorized, executed and
delivered; the Offered Securities delivered on such Closing Date have been duly
authorized, executed, authenticated, issued and delivered, conform in all
material respects to the information in the General Disclosure Package and
conform in all material respects to the description thereof contained in the
Final Offering Circular; and the Indenture and the Offered Securities delivered
on such Closing Date constitute valid and legally binding obligations of the
Company enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles and entitled to the benefits and security provided by the
Indenture;

 

(iii)          Underlying Shares.  The Offered Securities delivered on such
Closing Date are convertible into Common Stock of the Company in accordance with
their terms; the shares of such Common Stock initially issuable upon conversion
of the Offered Securities delivered on such Closing Date have been duly
authorized and reserved for issuance upon such conversion, conform in all
material respects to the information in the General Disclosure Package and
conform in all material respects to the description of such Common Stock
contained in the Final Offering Circular; the stockholders of the Company have
no preemptive rights with respect to the Offered Securities or the Common Stock;
and all outstanding shares of capital stock of the Company are, and when issued
upon conversion the Offered Securities will be, validly issued, fully paid and
nonassessable;

 

(iv)          Investment Company.  The Company is not and, upon giving effect to
the offering and sale of the Offered Securities and the application of the
proceeds thereof as described in the General Disclosure Package, will not be an
“investment company” as defined in the Investment Company Act;

 

(v)           Absence of Further Requirements.  No consent, approval,
authorization or order of, or filing with, any person (including any
governmental agency or body or any court) is required for the consummation of
the transactions contemplated by this Agreement and the Indenture in connection
with the offering, issuance and sale of the Offered Securities and Underlying
Shares by the Company, except such as may be required under state securities
laws;

 

20

--------------------------------------------------------------------------------


 

(vi)          Absence of Defaults and Conflicts Resulting from Transaction.  The
execution, delivery and performance of the Indenture and this Agreement by the
Company, and its issuance and sale of the Offered Securities and compliance with
the terms and provisions thereof, do not result in a breach or violation of any
of the terms and provisions of, or constitute a default under, or result in the
imposition of any lien, charge or encumbrance upon the properties or assets of
the Company pursuant to, (v) the charter or by-laws of the Company, (w) any
order of any governmental agency or body or any court having jurisdiction over
the Company or any of its properties, which order is known by such Company
counsel to be applicable to the Company or any such properties, (x) the federal
laws of the United States of America (excluding antifraud rules or regulations),
(y) the laws of the State of New York or the Delaware General Corporation Law
(the “DGCL”) (excluding, in each case, antifraud rules or regulations), or
(z) the agreements or instruments set forth on Exhibit A hereto, except, in the
case of clause (x) above, any such breach, violation, default, lien, charge or
encumbrance that would not, individually or in the aggregate, result in a
material breach, violation, default, lien, charge or encumbrance;

 

(vii)         Disclosure.  Such counsel have no reason to believe that the Final
Offering Circular, or any amendment or supplement thereto, or any Exchange Act
Report, as of the date hereof and as of such Closing Date, contained any untrue
statement of a material fact or omitted to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; such counsel have no reason to believe
that the Preliminary Offering Circular and the Final Term Sheet (as defined in
Schedule B hereto), as of the Applicable Time, contained any untrue statement of
a material fact or omitted to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; it being understood that such counsel need express no
opinion as to the financial statements or other financial data contained in the
Preliminary Offering Circular, the Final Term Sheet, the Final Offering Circular
and the Exchange Act Reports;

 

(viii)        Authorization of Agreement.  This Agreement has been duly
authorized, executed and delivered by the Company; and the Company has full
power and authority to authorize, issue and sell the Offered Securities as
contemplated by this Agreement;

 

(ix)           No Registration.  It is not necessary in connection with (i) the
offer, sale and delivery of the Offered Securities by the Company to the
Purchasers pursuant to this Agreement or (ii) the resale of the Offered
Securities by the Purchasers in the manner contemplated by this Agreement, to
register the Offered Securities under the Securities Act or to qualify an
indenture in respect thereof under the Trust Indenture Act;

 

(x)            Accurate Disclosure.  The statements in the Preliminary Offering
Circular and the Final Offering Circular under the headings “Description of

 

21

--------------------------------------------------------------------------------


 

Notes,” “Description of Convertible Note Hedge and Warrant Transactions” and
“Description of Capital Stock,” insofar as such statements summarize legal
matters, agreements, documents or proceedings discussed therein, are accurate
and fair summaries of such legal matters, agreements, documents or proceedings;

 

(xi)           Tax Disclosure.  Subject to the qualifications and assumptions
set forth therein, although the discussion set forth in the Preliminary Offering
Circular and Final Offering Circular under the heading “Certain Material United
States Federal Income Tax Considerations” does not purport to discuss all
possible United States federal income tax consequences of the purchase,
ownership, conversion and disposition of the Offered Securities to U.S. and
non-U.S. holders of the Offered Securities, such discussion constitutes, in all
material respects, a fair and accurate summary of the material U.S. federal
income tax consequences of the purchase, ownership, conversion and disposition
of the Offered Securities under current U.S. federal income tax law to U.S. and
non-U.S. holders of the Offered Securities; and

 

(2) an opinion, dated such Closing Date, of General Counsel of the Company,
that:

 

(i)            Subsidiaries.  Each Significant Subsidiary of the Company has
been duly incorporated and is existing and in good standing under the laws of
the jurisdiction of its incorporation, with power and authority (corporate and
other) to own its properties and conduct its business as described in the
General Disclosure Package and Exchange Act Reports; and each Significant
Subsidiary of the Company is duly qualified to do business as a foreign
corporation in good standing in all other jurisdictions in which its ownership
or lease of property or the conduct of its business requires such qualification,
except where the failure to so qualify would not, individually or in the
aggregate, result in a Material Adverse Effect; all of the issued and
outstanding capital stock of each Significant Subsidiary of the Company has been
duly authorized and validly issued and is fully paid and nonassessable; and the
capital stock of each Significant Subsidiary owned by the Company, directly or
through subsidiaries, is owned free from liens, encumbrances and defects;

 

(ii)           Litigation.  To such counsel’s knowledge, there are no pending or
threatened actions, suits or proceedings against or affecting the Company, any
of its subsidiaries or any of their respective properties that could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
or to materially and adversely affect the ability of the Company to perform its
obligations under the Indenture or this Agreement, or, except as described in
the General Disclosure Package, which otherwise would be required to be
presented in a registration statement under the Securities Act pursuant to the
requirements of Item 103 of Regulation S-K.

 

(iii)          Absence of Defaults and Conflicts Resulting from Transaction. 
The execution, delivery and performance of the Indenture and this Agreement by

 

22

--------------------------------------------------------------------------------


 

the Company, and its issuance and sale of the Offered Securities and compliance
with the terms and provisions thereof, do not result in a breach or violation of
any of the terms and provisions of, or constitute a default under, or result in
the imposition of any lien, charge or encumbrance upon the properties or assets
of the Company or any of its Significant Subsidiaries pursuant to (w) the
charter or by-laws of any of the Significant Subsidiaries, (x) any order of any
governmental agency or body or any court having jurisdiction over the Company or
any of its Significant Subsidiaries or any of their properties, which order is
known by such counsel after due inquiry to be applicable to the Company or any
of its Significant Subsidiaries or any such properties, (y) any statute, rule or
regulation, or (z) any agreement or instrument to which the Company or any of
its Significant Subsidiaries is a party or by which the Company or any of its
Significant Subsidiaries is bound or to which any of the properties of the
Company or any of its Significant Subsidiaries is subject, except, in the case
of clauses (x), (y) and (z) above, for any breach, violation or default that
would not, individually or in the aggregate, result in a Material Adverse
Effect, and in the case of clause (y) above, such counsel assumes that the laws
of the State of Minnesota and any other relevant jurisdiction (other than the
federal laws of the United States of America) are identical to the laws of the
State of New York with respect to all matters applicable to such counsel’s
opinion;

 

(iv)          Title to Property.  Except as disclosed in the General Disclosure
Package, to such counsel’s knowledge, the Company and its Significant
Subsidiaries have good and marketable title to all real properties and all other
properties and assets owned by them, in each case free from liens, charges,
encumbrances and defects that would materially affect the value thereof or
materially interfere with the use made or to be made thereof by them and, except
as disclosed in the General Disclosure Package, to such counsel’s knowledge, the
Company and its Significant Subsidiaries hold any leased real or personal
property under valid and enforceable leases with no terms or provisions that
would materially interfere with the use made or to be made thereof by them;

 

(v)           Absence of Existing Defaults and Conflicts.  Neither the Company
nor any of its Significant Subsidiaries is in violation of its charter or
by-laws and, to such counsel’s knowledge, no default (or event which, with the
giving of notice or lapse of time would be a default) has occurred in the due
performance or observance of any material obligation, agreement, covenant or
condition contained in any contract, indenture, mortgage, loan agreement, note,
lease or other agreement or instrument that is described or referred to in the
Preliminary Offering Circular, the Final Offering Circular or the Exchange Act
Reports; and

 

(vi)          Accurate Disclosure.  The statements in the Company’s Quarterly
Report on Form 10-Q for the quarter ended March 31, 2011, filed with the
Commission on May 4, 2011, under the heading “Legal Proceedings,” insofar as
such statements summarize legal matters, agreements, documents or proceedings
discussed therein, are accurate and fair summaries of such legal matters,
agreements, documents or proceedings.

 

23

--------------------------------------------------------------------------------


 

(d)   Opinion of Counsel for Purchasers.  The Purchasers shall have received
from Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Purchasers, such
opinion or opinions, dated such Closing Date, with respect to such matters as
the Representatives may require, and the Company shall have furnished to such
counsel such documents as they request for the purpose of enabling them to pass
upon such matters.

 

(e)   Officers’ Certificate.  The Purchasers shall have received a certificate,
dated such Closing Date, of an executive officer of the Company and a principal
financial or accounting officer of the Company in which such officers shall
state that the representations and warranties of the Company in this Agreement
are true and correct, that the Company has complied with all agreements and
satisfied all conditions on its part to be performed or satisfied hereunder at
or prior to such Closing Date, and that, subsequent to the date of the most
recent financial statements in the Final Offering Circular, there has been no
material adverse change, nor any development or event involving a prospective
material adverse change, in the condition (financial or otherwise), results of
operations, business, properties or prospects of the Company and its
subsidiaries taken as a whole except as set forth in the Final Offering Circular
or as described in such certificate.

 

(f)    CFO Certificate.  The Purchasers shall have received certificates, dated,
respectively, the date hereof and the First Closing Date, of the Chief Financial
Officer of the Company in a form reasonably satisfactory to the Purchasers.

 

(g)   Lockup Letters.  On or prior to the date hereof, the Purchasers shall have
received lockup letters from each of the executive officers and directors of the
Company.

 

The Company will furnish the Purchasers with such conformed copies of such
opinions, certificates, letters and documents as the Purchasers reasonably
request. Credit Suisse may in its sole discretion waive on behalf of the
Purchasers compliance with any conditions to the obligations of the Purchasers
hereunder, whether in respect of an Optional Closing Date or otherwise.

 

8.     Indemnification and Contribution.  (a)  Indemnification of Purchasers. 
The Company will indemnify and hold harmless each Purchaser, its officers,
employees, agents, partners, members, directors and its affiliates and each
person, if any, who controls such Purchaser within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act (each, an “Indemnified
Party”), against any and all losses, claims, damages or liabilities, joint or
several, to which such Indemnified Party may become subject, under the
Securities Act, the Exchange Act, other Federal or state statutory law or
regulation or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
Preliminary Offering Circular or the Final Offering Circular, in each case as
amended or supplemented, or any Issuer Free Writing Communication, or the
Exchange Act Reports, or arise out of or are based upon the omission or alleged
omission of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading and
will reimburse each Indemnified Party for any legal or other expenses reasonably
incurred by such Indemnified Party in connection with investigating, preparing
or defending against any loss, claim, damage,

 

24

--------------------------------------------------------------------------------


 

liability, action, litigation, investigation or proceeding whatsoever (whether
or not such Indemnified Party is a party thereto) whether threatened or
commenced and in connection with the enforcement of this provision with respect
to any of the above as such expenses are incurred; provided, however, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement in or omission or alleged omission from any of such
documents in reliance upon and in conformity with written information furnished
to the Company by any Purchaser through Credit Suisse specifically for use
therein, it being understood and agreed that the only such information consists
of the information described as such in subsection (b) below.

 

(b)   Indemnification of Company.  Each Purchaser will severally and not jointly
indemnify and hold harmless the Company, each of its directors and each of its
officers and each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act (each, a
“Purchaser Indemnified Party”), against any losses, claims, damages or
liabilities to which such Purchaser Indemnified Party may become subject, under
the Securities Act, the Exchange Act, other Federal or state statutory law or
regulation or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
Preliminary Offering Circular or the Final Offering Circular, in each case as
amended or supplemented, or any Issuer Free Writing Communication or arise out
of or are based upon the omission or the alleged omission of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by such Purchaser
through Credit Suisse specifically for use therein, and will reimburse any legal
or other expenses reasonably incurred by such Purchaser Indemnified Party in
connection with investigating, preparing or defending against any such loss,
claim, damage, liability, action, litigation, investigation or proceeding
whatsoever (whether or not such Purchaser Indemnified Party is a party thereto)
whether threatened or commenced based upon any such untrue statement or
omission, or any such alleged untrue statement or omission as such expenses are
incurred, it being understood and agreed that the only such information
furnished by any Purchaser consists of the following information in the
Preliminary and Final Offering Circular furnished on behalf of each Purchaser:
under the caption “Plan of Distribution,” (1) the list of Initial Purchasers and
their respective participation in the sale of the Offered Securities in the
first paragraph, (2) the third paragraph, and (3) the tenth paragraph related to
stabilizing transactions and covering transactions; provided, however, that the
Purchasers shall not be liable for any losses, claims, damages or liabilities
arising out of or based upon the Company’s failure to perform its obligations
under Section 5(a) of this Agreement.

 

(c)   Actions against Parties; Notification.  Promptly after receipt by an
indemnified party under this Section of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against the indemnifying party under subsection (a) or (b) above, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not

 

25

--------------------------------------------------------------------------------


 

relieve it from any liability that it may have under subsection (a) or (b) above
except to the extent that it has been materially prejudiced (through the
forfeiture of substantive rights or defenses) by such failure; and provided
further that the failure to notify the indemnifying party shall not relieve it
from any liability that it may have to an indemnified party otherwise than under
subsection (a) or (b) above.  In case any such action is brought against any
indemnified party and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein and, to
the extent that it may wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel satisfactory to such
indemnified party (who shall not, except with the consent of the indemnified
party, be counsel to the indemnifying party), and after notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party will not be liable to such indemnified
party under this Section for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof other than
reasonable costs of investigation. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement of any
pending or threatened action in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party unless such settlement includes (i) an unconditional release
of such indemnified party from all liability on any claims that are the subject
matter of such action and (ii) does not include a statement as to or an
admission of fault, culpability or failure to act by or on behalf of any
indemnified party.

 

(d)   Contribution.  If the indemnification provided for in this Section is
unavailable or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities referred to in subsection (a) or (b) above (i) in
such proportion as is appropriate to reflect the relative benefits received by
the Company on the one hand and the Purchasers on the other from the offering of
the Offered Securities or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Company on the one hand and the Purchasers on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Purchasers on the other shall be deemed to be in the same proportion as
the total net proceeds from the offering (before deducting expenses) received by
the Company bear to the total discounts and commissions received by the
Purchasers from the Company under this Agreement. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or the Purchasers
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. The amount
paid by an indemnified party as a result of the losses, claims, damages or
liabilities referred to in the first sentence of this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any action or
claim

 

26

--------------------------------------------------------------------------------


 

which is the subject of this subsection (d). Notwithstanding the provisions of
this subsection (d), no Purchaser shall be required to contribute any amount in
excess of the amount by which the total price at which the Offered Securities
purchased by it were resold exceeds the amount of any damages which such
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. The Purchasers’ obligations in
this subsection (d) to contribute are several in proportion to their respective
purchase obligations and not joint.  The Company and the Purchasers agree that
it would not be just and equitable if contribution pursuant to this
Section 8(d) were determined by pro rata allocation (even if the Purchasers were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in this
Section 8(d).

 

9.     Default of Purchasers.  If any Purchaser or Purchasers default in their
obligations to purchase Offered Securities hereunder on either the First Closing
Date or any Optional Closing Date and the aggregate principal amount of Offered
Securities that such defaulting Purchaser or Purchasers agreed but failed to
purchase does not exceed 10% of the total principal amount of Offered Securities
that the Purchasers are obligated to purchase on such Closing Date, Credit
Suisse may make arrangements satisfactory to the Company for the purchase of
such Offered Securities by other persons, including any of the Purchasers, but
if no such arrangements are made by such Closing Date, the non-defaulting
Purchasers shall be obligated severally, in proportion to their respective
commitments hereunder, to purchase the Offered Securities that such defaulting
Purchasers agreed but failed to purchase on such Closing Date. If any Purchaser
or Purchasers so default and the aggregate principal amount of Offered
Securities with respect to which such default or defaults occur exceeds 10% of
the total principal amount of Offered Securities that the Purchasers are
obligated to purchase on such Closing Date and arrangements satisfactory to
Credit Suisse and the Company for the purchase of such Offered Securities by
other persons are not made within 36 hours after such default, this Agreement
will terminate without liability on the part of any non-defaulting Purchaser or
the Company, except as provided in Section 10 (provided that if such default
occurs with respect to Optional Securities after the First Closing Date, this
Agreement shall not terminate as to the Firm Securities or any Optional
Securities purchased prior to such termination). As used in this Agreement, the
term “Purchaser” includes any person substituted for a Purchaser under this
Section. Nothing herein will relieve a defaulting Purchaser from liability for
its default.

 

10.   Survival of Certain Representations and Obligations.  The respective
indemnities, agreements, representations, warranties and other statements of the
Company or its officers and of the Purchasers set forth in or made pursuant to
this Agreement will remain in full force and effect, regardless of any
investigation, or statement as to the results thereof, made by or on behalf of
any Purchaser, the Company or any of their respective representatives, officers
or directors or any controlling person, and will survive delivery of and payment
for the Offered Securities. If this Agreement is terminated pursuant to
Section 9 or if for any reason the purchase of the Offered Securities by the
Purchasers is not consummated, the Company shall remain responsible for the
expenses to be paid or reimbursed by it pursuant to Section 5 and the respective
obligations of the Company and the Purchasers pursuant to Section 8 shall remain
in effect, and if any Offered Securities have been purchased hereunder, the
representations and warranties in Section 2 and all obligations under Section 5
shall also remain in effect. Notwithstanding anything provided herein to the
contrary, if the purchase of the Offered Securities by the

 

27

--------------------------------------------------------------------------------


 

Purchasers is not consummated for any reason other than solely because of the
termination of this Agreement pursuant to Section 9 or the occurrence of any
event specified in clause (iii), (iv), (vi), (vii) or (viii) of Section 7(b),
the Company will reimburse the Purchasers for all out-of-pocket expenses
(including fees and disbursements of counsel) reasonably incurred by them in
connection with the offering of the Offered Securities.

 

11.   Notices.  All communications hereunder will be in writing and, if sent to
the Purchasers will be mailed, delivered or telegraphed and confirmed to the
Purchasers, c/o Credit Suisse Securities (USA) LLC, Eleven Madison Avenue,
New York, N.Y. 10010-3629, Attention:  LCD-IBD, or, if sent to the Company, will
be mailed, delivered or telegraphed and confirmed to it at Rudolph
Technologies, Inc., One Rudolph Road, Flanders, New Jersey 07836, Attention: 
Robert Koch; provided, however, that any notice to a Purchaser pursuant to
Section 8 will be mailed, delivered or telegraphed and confirmed to such
Purchaser.

 

12.   Successors.  This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective successors and the controlling
persons referred to in Section 8, and no other person will have any right or
obligation hereunder, except that holders of Offered Securities shall be
entitled to enforce the agreements for their benefit contained in the second and
third sentences of Section 5(b) hereof against the Company as if such holders
were parties thereto.

 

13.   Representation of Purchasers.  Credit Suisse will act for the several
Purchasers in connection with this purchase, and any action under this Agreement
taken by Credit Suisse will be binding upon all the Purchasers.

 

14.   Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

 

15.   Absence of Fiduciary Relationship.  The Company acknowledges and agrees
that:

 

(a)   No Other Relationship.  Credit Suisse has been retained solely to act as
initial purchasers in connection with the initial purchase, offering and resale
of the Offered Securities and that no fiduciary, advisory or agency relationship
between the Company and Credit Suisse has been created in respect of any of the
transactions contemplated by this Agreement or the Preliminary or Final Offering
Circular, irrespective of whether Credit Suisse advised or is advising the
Company on other matters;

 

(b)   Arm’s-Length Negotiations.  The purchase price of the Offered Securities
set forth in this Agreement was established by the Company following discussions
and arms-length negotiations with Credit Suisse and the Company is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated by this Agreement;

 

(c)   Absence of Obligation to Disclose.  The Company has been advised that the
Credit Suisse and its affiliates are engaged in a broad range of transactions
which may involve interests that differ from those of the Company and that
Credit Suisse has no

 

28

--------------------------------------------------------------------------------


 

obligation to disclose such interests and transactions to Company by virtue of
any fiduciary, advisory or agency relationship; and

 

(d)   Waiver.  The Company waives, to the fullest extent permitted by law, any
claims it may have against Credit Suisse for breach of fiduciary duty or alleged
breach of fiduciary duty and agrees that Credit Suisse shall have no liability
(whether direct or indirect) to the Company in respect of such a fiduciary duty
claim or to any person asserting a fiduciary duty claim on behalf of or in right
of the Company, including stockholders, employees or creditors of the Company.

 

16.   Applicable Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

The Company hereby submits to the non-exclusive jurisdiction of the Federal and
state courts in the Borough of Manhattan in The City of New York in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.  The Company irrevocably and unconditionally waives any
objection to the laying of venue of any suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby in Federal
and state courts in the Borough of Manhattan in The City of New York and
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such suit or proceeding in any such court has been brought
in an inconvenient forum.

 

29

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with the Purchasers’ understanding of our
agreement, kindly sign and return to us one of the counterparts hereof,
whereupon it will become a binding agreement between the Company and the
Purchasers in accordance with its terms.

 

 

 

Very truly yours,

 

 

 

RUDOLPH TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Paul F. McLaughlin

 

Name:

Paul F. McLaughlin

 

Title:

CEO & Chairman

 

 

The foregoing Purchase Agreement

                             is hereby confirmed and accepted

                             as of the date first above written.

 

 

CREDIT SUISSE SECURITIES (USA) LLC

 

 

By:

/s/ Shar Aghili

 

 

Name:

Shar Aghili

 

Title:

Director

 

Acting on behalf of itself

and as the Representative

of the several Purchasers

 

30

--------------------------------------------------------------------------------